Per Curiam.
— Armour brought an action against Chambers to recover commissions for finding a purchaser of real estate,, claiming $3,200.00 as commissions on a price of $16,000.00, less $150.00 paid. A demurrer to the declaration was overruled. Pleas were filed, and at the trial verdict and judgment for $3,050.00 and interest were rendered for the plaintiff. A motion for new trial was denied and the defendant took writ of error.
As the evidence shows an agreement that the plaintiff’s commissions were to be paid out of money realized by the defendant from or on account of the sale, and as such moneys have not been realized, except $300.00, oneAalf of which was paid to the plaintiff as agreed, the verdict is contrary to the evidence, and the judgment is reversed.
All concur.